PER CURIAM.
Petitioner seeks review of the Order Dismissing Defendant’s Letter and Affidavit for Modification of Conditional Release. To obtain certiorari review, a petitioner must demonstrate a departure from the essential requirements of law, resulting in an irreparable harm or harm that cannot be remedied on appeal. See West Florida Regional Medical Center, Inc. v. See, 18 So.3d 676 (Fla. 1st DCA 2009). Here, the circuit court denied petitioner’s affidavit without prejudice to file a sufficient petition. Petitioner is at liberty to file a sufficient petition alleging grounds upon which his conditional release may be modified as required by section 916.17(2), Florida Statutes. Petitioner fails to demonstrate how this ruling results in irreparable harm. Accordingly, the petition is denied.
THOMAS, MARSTILLER, and BILBREY, JJ. concur.